Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 10, 11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US. Pub. NO. 2019/0308844 A1; hereinafter “Kannan”) in view of Chen et al. (US. Pub. NO. 2015/0198447 A1; hereinafter “Chen”)

Regarding claim 1, Kannan teaches an elevator system comprising:
an elevator having an elevator landing and an elevator controller, the controller capable of communicating over a network with a device, and the device configured for being located within an area positionally associated with the landing (see Kannan, para. [0027], fig. 1, 101, fig. 4, waiting area), 
the controller:
receives from the device, a request for elevator service at the landing upon a user making a remote elevator call (see Kannan, para. [0027], fig. 1, 101),
effects monitoring the device relative to the area to determine whether a user is within the area (see Kannan, fig. 1, 103, para. [0031]),
effects a first response upon determining that the device is inside the area, wherein the first response comprises the controller effecting a first elevator assignment for the elevator to service the request (See Kannan, fig. 1, 105, para. [0033]), otherwise effects a second response, wherein the second response comprises the controller discarding the request (see Kannan, fig. 1, 104, para. [0033]),
wherein after assigning the elevator to service the request, the controller: continues to effect monitoring the device relative to the area to determine whether the device is leaving the area (see Kannan, fig. 1, 103), and
effects a third response upon determining that the device is leaving the area, wherein the third response comprises discarding the request and terminating the first assignment (see Kannan, fig. 1, 104, para. [0033]).
Kannan is silent to teaching that wherein the monitoring the device comprises the controller receiving, from the device, Global Positioning System (GPS) data to track the user, and the controller continues to effect from the GPS data a dead reckoning of the device to determine whether the device is leaving the area. 
In the same field of endeavor, Chen teaches a system wherein the monitoring the device comprises the controller receiving, from the device, Global Positioning System (GPS) data to track the user (see Chen, fig. 1, GPS 34), and the controller continues to effect from the GPS data a dead reckoning of the device to determine whether the device is leaving the area (see Chen, fig. 5, 152,176, para. [0059,66-67]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kannan with the teaching of Chen in order to accurately provide the location of the mobile device in various environment (see Chen, para. [0002]).

Regarding claim 4, the combination of Kannan and Chen teaches the system of claim 1 wherein after assigning the elevator to service the request, the controller effects the third response upon determining that the device has left the area (see Kannan, fig. 1, 103, 104).

Regarding claim 10, the combination of Kannan and Chen teaches the system of claim 1 wherein the controller communicates with the device over a personal area network (see Kannan, fig. 4, para. [0059], Chen, fig. 1, wifi/BT 22). 

Regarding claim 11, Kannan teaches a method of servicing an elevator request with an elevator system, the system comprising an elevator having an elevator landing and an elevator controller, the controller capable of communicating over a network with a device, and the device configured for may being located within an area positionally associated with the landing,
the method comprising the controller:
receiving from the device, a request for elevator service at the landing upon a user making a remote elevator call (see Kannan, para. [0027], fig. 1, 101),
effecting monitoring the device relative to the area to determine whether a user is within the area (see Kannan, fig. 1, 103, para. [0031]),
effecting a first response upon determining that the device is inside the area, wherein the first response comprises the controller effecting a first elevator assignment for the elevator to service the request (See Kannan, fig. 1, 105, para. [0033]), otherwise effects a second response, wherein the second response comprises the controller discarding the request (see Kannan, fig. 1, 104, para. [0033]),
wherein after assigning the elevator to service the request, the controller: continues to effect monitoring the device relative to the area to determine whether the device is leaving the area (see Kannan, fig. 1, 103), and
effects a third response upon determining that the device is leaving the area, wherein the third response comprises discarding the request and terminating the first assignment (see Kannan, fig. 1, 104, para. [0033]).
Kannan is silent to teaching that wherein the monitoring the device comprises the controller receiving, from the device, Global Positioning System (GPS) data to track the user, and the controller continues to effect from the GPS data a dead reckoning of the device to determine whether the device is leaving the area. 
In the same field of endeavor, Chen teaches a method wherein the monitoring the device comprises the controller receiving, from the device, Global Positioning System (GPS) data to track the user (see Chen, fig. 1, GPS 34), and the controller continues to effect from the GPS data a dead reckoning of the device to determine whether the device is leaving the area (see Chen, fig. 5, 152,176, para. [0059,66-67]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kannan with the teaching of Chen in order to accurately provide the location of the mobile device in various environment (see Chen, para. [0002]).

Regarding claims 14 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4 and 10, respectively. 

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Chen as applied to claims 1 and 11 above, and further in view of Tokura (US. Pub. No. 2016/0130113 A1; hereinafter “Tokura”)	

Regarding claim 8, the combination of Kannan and Chen teaches the system of claim 1. 
The combination of Kannan and Chen is silent to teaching that wherein the device includes a display screen and the first response comprises the controller transmitting first data for display on the display screen, the first data identifying that pursuant to the first elevator assignment the first elevator is assigned to service the request.
In the same field of endeavor, Tokura teaches a system wherein the device includes a display screen and the first response comprises the controller transmitting first data for display on the display screen, the first data identifying that pursuant to the first elevator assignment the first elevator is assigned to service the request (see Tokura, fig. 2, S14, fig. 5, para. [0023-24]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kannan and Chen with the teaching of Tokura in order to improve elevator scheduling system and provide scheduling information to the users (see Tokura, para. [0004-5]). 

Regarding claim 9, the combination of Kannan, Chen and Tokura teaches the system of claim 8 wherein the third response comprises the controller transmitting second data for display on the display screen, the second data indicating that the first elevator assignment is terminated (see Tokura, fig. 2, S19, fig. 6, para. [0024,31]). 

Regarding claims 18 and 19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 8 and 9, respectively. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8-11, 14, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                        /WEN W HUANG/Primary Examiner, Art Unit 2648